Our ref: BP204
23rd September 2013                                                                    Baronius Press
                                                                                        78 York Street, London W1H 1DP
TAN Books                                                                                                  United Kingdom
c/o Saint Benedict Press LLC                                                                                 tel: +44 (0)870 112 3865
PO Box 410487                                                                                                fax: +44 (0)870 112 3864
                                                                                                             www.baroniuspress.com
Charlotte
NC 28241, USA

                           by recorded mail, fax and email to conor@saintbenedictpress.com

Dear Mr. Gallagher,
RE: Fundamentals of Catholic Dogma
We received a letter from your lawyers dated 15th April, 2013, asserting that you have a current right to
publish the title Fundamentals of Catholic Dogma. We responded with a Notice of Intent to Enforce which
we served on you on 26th April, 2013 and our subsequent letter of 9th August, 2013.

In your letter dated 15th April, 2013, your attorney asserted the positions that:
    1) Fundamentals of Catholic Dogma came into the public domain in the United States between 1923
       and 1977, and as a result, you “had and continue to have” the right to publish it.
    2) The copyright to Fundamentals of Catholic Dogma may have been restored under URAA, but you
       still have the right to publish as a reliance party.

We find it hard to believe that your attorney has really advised you that this is the case, and that you
would stand any chance of prevailing on such a defence, if we were to sue you. We are not attorneys, but
it seems evident to us from the most basic research that this position has absolutely no merit. The facts do
not even begin to support it.

First, the fact that a work was at one time in the public domain, does not mean that it still is. Therefore, the
assertion that you “had and continue to have” the right to publish clearly does not follow. Your attorney’s
second argument belies his first, because it refers to the restoration of copyright under URAA for works
that had been in the public domain, for the very reason that applied to Fundamentals of Catholic Dogma.

Second, he asserts that you are, but does not define, a “reliance party”. We do not see how you can
possibly argue that this is so. Basic research shows that “cessation of the activity for any appreciable
period of time will deprive one of reliance party status”. Since TAN Books demonstrably left Fundamentals
of Catholic Dogma out of print for appreciable periods of time at least twice since 1996, any right to
publish as a reliance party has clearly long since ceased. In both of these out of print periods, other
publishers seized the opportunity and published their own editions, which in reality was just a facsimile of
TAN’s out-of-print edition with a new cover.

The reprint of the Fundamentals of Catholic Dogma by TAN Books in 2009 was therefore in breach of
copyright of this title, and any future publication would be wilfully and maliciously so. We therefore
renew our demand that you immediately cease marketing the title, refrain from any further printing of it,
and confirm to us immediately that you intend to do so. If you do not, we are prepared to retain counsel in
your jurisdiction to file suit for injunctive relief and damages to the maximum extent of the law.

Further, we demand to be compensated for your past breaches. While we understand that the law
provides for potentially extensive damages, we are prepared to offer at this time a settlement on the basis
of reimbursement of the rightful copyright owners of your profit from these print runs. Providing that we


                    Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                     Registered Office: 78 York Street, London
         Case 3:16-cv-00695-FDW-DCK                            W1H 1DP94-12
                                                        Document       | Registered in England
                                                                                 Filed         and Wales Page 1 of 2
                                                                                          11/14/18
receive your full cooperation and transparency in settling this matter, and your undertaking to commit no
further breaches, we will not seek additional damages beyond those just outlined.

What we propose is that you demonstrate to us the amount by which you have profited from this title,
once it ceased to be in the public domain and your stocks existing at that time were exhausted. Your
accounting software will doubtless be able to print out a report showing your gross receipts from the title,
and we are sure that you will also be able to evidence the amounts you paid your printers for each
printing. If there are any other documents that you feel are relevant to the true amount of your profit,
please feel free to let us know.

When we have established the total amount to be repaid, we could then agree a formal settlement
agreement incorporating a reasonable payment schedule. We expect to hear from you within 14 days that
this general approach is agreeable to you, so that we can move forward with resolution as soon as
possible.



Yours sincerely,




Paul Kejik
Director




                      Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                       Registered Office: 78 York Street, London
           Case 3:16-cv-00695-FDW-DCK                            W1H 1DP94-12
                                                          Document       | Registered in England
                                                                                   Filed         and Wales Page 2 of 2
                                                                                            11/14/18
